Wits chief, J.
The plaintiffs move for an order for examination of the defendant before trial, and requiring the defendant to produce his books and other papers containing entries of the matters involved in the action, etc.
*655The objection that the plaintiffs seek to examine the defendant as to things which they already know must be overruled. (Maria v. Bower, 134 Misc. 800.)
The fact that this is an action for malpractice is not a ground for refusing or limiting an examination before trial. (Storm v. Gair, 212 App. Div. 829.)
It follows that the plaintiffs are entitled to examine the defendant as to each of the items referred to in the notice of motion, and the motion is, therefore, granted to that extent.
The defendant will be required by the order to produce his books and records for the purpose only of refreshing his memory as to the matters concerning which he is to be examined. There is no right of inspection of these books.
Settle order on notice.